Citation Nr: 1009047	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-03 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for gastroparesis, claimed 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs Regional Office in Waco, 
Texas.


FINDING OF FACT

The evidence indicates that the Veteran's gastroparesis is 
related to his diabetes mellitus.


CONCLUSION OF LAW

Service connection for gastroparesis is established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

In this regard, there has been no claim that the Veteran's 
gastroparesis was caused by his service and all medical 
evidence in this case would provide evidence against such a 
finding.  The Veteran is claiming gastroparesis as secondary 
to diabetes mellitus.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The RO obtained VA outpatient 
treatment records through December 2008 and the Veteran 
submitted private treatment records.  

The evidence indicates a questionable history of 
gastroparesis as reported by the Veteran.  In a December 2007 
report from Central Texas Kidney Associates, the record notes 
a history of gastroparesis, as reported by the Veteran.  In 
several VA treatment records, including in January 2008, the 
Veteran reported that he had been diagnosed with diabetic 
gastroparesis.  The consulting gastroenterologist noted in 
the record that, "although he has been told that some of his 
vomiting might be from diabetic gastroparesis, an emptying 
study has not been as far as I can tell."  The assessment 
was post prandial vomiting "possibly related to diabetes but 
no gastroparesis had been documented."  The examiner 
recommended a gastric emptying study, then noted in an 
addendum that a September 2006 study was within normal 
limits, finding that a new study was not necessary and should 
be cancelled.

The Veteran continued to report a history of being diagnosed 
with gastroparesis, an assessment that was repeated in August 
2008 VA treatment records, with an accompanying prescription 
for treatment in October 2008.  Another August 2008 VA 
treatment record noted a "questionable history of 
gastroparesis", referring to the January 2008 record 
described above.

Despite the inconsistent history, which appears to be based 
mostly on the Veteran's self-reported history of a confirmed 
diagnosis, a January 2009 colonoscopy and gastric emptying 
study by Dr. "S." did result in a diagnosis of mild 
gastroparesis.  Dr. S. noted that, based on the gastric 
emptying study, the Veteran "appears to have mild 
gastroparesis", although his motility "appeared quite 
brisk" during an endoscopy exam.  Dr. S. noted that further 
recommendations would be based on a review of the histology 
and microbiology.

Based on all of the above, the evidence does appear to show a 
current problem with gastroparesis (even if the problem may 
be mild), providing evidence for this claim. 

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  The Veteran is service connected for: 
diabetes mellitus with renal complications at 20 percent 
disabling, effective May 27, 2002; peripheral neuropathies of 
both upper and both lower extremities associated with 
diabetes mellitus at 10 percent disabling each, effective 
June 9, 2004; diabetic retinopathy of the left eye at 
noncompensably disabling, effective June 9, 2004; diabetic 
retinopathy of the right eye at noncompensably disabling, 
effective May 11, 2006; and erectile dysfunction associated 
with diabetes mellitus at noncompensably disabling, effective 
September 13, 2004.

The Veteran is indeed service-connected for diabetes 
mellitus, therefore he is eligible to claim secondary service 
connection for other disabilities caused or aggravated by 
diabetes mellitus.  

The third requirement for establishing service connection is 
medical evidence that the claimed disability is proximately 
due to or the result of service or a service-connected 
disability.  To fulfill the burden of proof for service 
connection, the medical evidence must demonstrate that the 
current disability was at least as likely as not (a 50 
percent probability) caused by, or a result of, service or a 
service-connected disability.  

Pursuant to this claim, the Veteran was afforded a VA medical 
examination in February 2009.  He reported a history of 
recurrent nausea and vomiting, diarrhea, and excessive gas 
and bloating since approximately 2000.  The symptoms occur 
every 3 to 4 months and last 1 to 2 days.  There was a 
history of frequent indigestion, heartburn, and reflux, and 
the Veteran reported being diagnosed with gastroesophageal 
reflux disease (GERD).  There was no history of hematemesis 
or melena.  The Veteran reported treatment for GERD and 
nausea as needed.  The examiner noted that a recent barium 
swallow/esophagram in October 2008 gave no evidence of 
impaired gastric motility or obstructing esophageal lesion.  

Based on the history and the findings of the October 2008 
study, the VA examiner diagnosed hiatal hernia and GERD.

The Veteran reported that he had undergone a colonoscopy and 
EGD in January 2009 from a private gastroenterologist, 
referring to the study by Dr. S. described above.  However, 
these records were not in the claims file and unavailable to 
the VA examiner.  

The February 2009 VA examiner stated that gastroparesis is a 
disorder frequently associated with type 1 and type 2 
diabetes.  Gastroparesis results from damage caused by 
diabetes to the vagus nerve, which controls the movement of 
food through the digestive tract.  Therefore, injury to the 
vagus nerve results in decreased gastric motility.  The 
examiner cited symptoms frequently associated with 
gastroparesis include nausea, vomiting of undigested food, 
abdominal bloating, excessive gas, spasm of the stomach wall, 
gastroesophageal reflux, weight loss, and erratic or 
difficult to control glucose levels.  The examiner noted that 
the disorder is diagnosed by several methods, often by a 
barium swallow to reveal evidence of decreased gastric 
emptying.  The VA examiner noted the previous study in 
October 2008 showing no impaired gastric emptying.  The 
examiner also noted the January 2009 EGD and colonoscopy, 
which was unavailable for review.

The VA examiner found that given the above information and 
test results, it cannot be definitively concluded that the 
Veteran suffers from gastroparesis.  Importantly, the 
examiner noted that, as additional information becomes 
available, this diagnosis may change.  In this regard, the 
Board most must note the "additional information", cited 
above, which would appear to support this claim, or at least 
put the claim into equipoise. 

The Board notes the January 2009 diagnosis, as well as the 
February 2009 explanation regarding the diabetic etiology of 
gastroparesis, and finds that the Veteran is entitled to the 
benefit of the doubt that his gastroparesis is related to his 
diabetes mellitus.  Because there is an approximate balance 
of positive and negative evidence, the benefit-of-the-doubt 
standard applies. 38 U.S.C.A. § 5107(b).  Reasonable doubt 
will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
Accordingly, the appeal for this issue is granted.

While the Veteran has been found to have gastroparesis 
related to service-connected diabetes mellitus, the nature 
and extent of this disease is not before the Board at this 
time. 

Duties to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

ORDER

Service connection for gastroparesis, as secondary to 
service-connected diabetes mellitus, is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


